Citation Nr: 1827799	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  07-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.  

2.  Entitlement to burial benefits in excess of $300.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for kidney disease, to include as secondary to hypertension.

5.  Entitlement to a disability rating in excess of 50 percent for service-connected PTSD.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
REPRESENTATION

Appellant represented by:	Carol Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to November 1968.

He died in February 2015; the Appellant in this case is his surviving spouse.  She appeared for a Travel Board hearing in January 2018, at which time the Appellant and her representative confirmed the issues that were being continued on appeal.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Appellant was granted substitution by the RO in August 2016.  A substitute has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the claimant had the claimant not died; however, a substitute may not add an issue to or expand the claim.  38 C.F.R. § 3.1010(f) (2017).  

The issues of service connection for the Veteran's cause of death, entitlement to burial benefits, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether Veteran's hypertension was caused or aggravated by his service-connected PTSD.

2.  The preponderance of the evidence supports a finding that the Veteran's kidney disease was secondary to his hypertension. 

3.  The Veteran's PTSD is productive of occupational and social impairment, with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, as secondary to PTSD, have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2017).

2.  The criteria for service connection for kidney disease, as secondary to hypertension, have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2017).

3.  For the period on appeal, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  






Legal Criteria and Analysis

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Hypertension

During his lifetime, the Veteran contended that he was entitled to service connection for hypertension, to include as secondary to service-connected PTSD.  As discussed in further detail below, the Board finds that service connection is warranted.

A February 2010 letter from Dr. B.V.F., the Veteran's nephrologist, indicated that there is clinical evidence that hypertension is associated with PTSD.  

In a January 2014 VA examination, the examiner opined that hypertension may be intermittently aggravated by a stress disorder, but persistent hypertension is less likely than not due to PTSD.  In addition, the examiner stated that aggravation by stress disorder is typically periodic and not persistent.  In a March 2014 addendum opinion, the examiner explained that there are hypotheses, suggested correlations, between cardiovascular activity and PTSD, but not casual effect is indicated.  In support of his opinion, the examiner noted that neither the Mayo Clinic, nor the National Institutes of Health (NIH) list stress disorders or PTSD as risk factors for hypertension.  However, the American Heart Association indicates that there seems to be some relationship between hypertension and stress, "but science has not shown that stress causes hypertension."  Nevertheless, PTSD may cause rises in blood pressure.  

Although the VA examiner does not endorse a relationship between PTSD and hypertension, the examiner does report that the Veteran's stress due to PTSD could impact his hypertension by increasing his blood pressure.  The Board finds that the examiner's findings coupled with the February 2010 private opinion place the evidence in relative equipoise.  Accordingly, the Board has resolved all doubt in the claimant's favor and finds that service connection is warranted for the Veteran's hypertension.  The claim is consequently granted in full.

Kidney Disease

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Notably, in this decision the Board granted service connection for the Veteran's hypertension.  Evidence of record indicates that the Veteran's kidney disease was secondary to his hypertension.  See e.g., March 2007 VA Examination (kidney dysfunction secondary to long-term hypertension); February 2010 Dr. B.V.F. Letter (Veteran's end-stage renal disease secondary to longstanding hypertension); January 2014 VA Examination.

In light of the foregoing, the Board finds that the preponderance of the evidence of record indicates that the Veteran's kidney disease was secondary to his hypertension.

As the Board is granting service connection for kidney disease as secondary to his service-connected hypertension, entitlement to service connection on a direct basis is rendered moot and will not be discussed.

II.  Increased Rating

The Veteran was rated for PTSD, which was evaluated as 50 percent disabling from December 10, 2002 under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Under the General Rating Formula for Mental Disorders, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan at 442.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-4)).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

At the outset, the Board notes that during the pendency of the appeal, the principal medical evidence material to the Veteran's claim for an increased rating for PTSD is contained in the reports of a September 2005 private examination and April 2007 VA examination.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of those examinations as they relate to the Veteran's disability.  For the reasons explained below, the Board finds that the currently assigned 50 percent disability evaluation is appropriate for the relevant time period.  

In determining the appropriate rating, the Board has considered the severity, frequency, and duration of the signs and symptoms of the Veteran's PTSD.  The Board has also considered the examples listed in the rating criteria and finds that the Veteran's reported symptoms do not rise to such level of severity for a higher, 70 percent rating.  During the relevant time period, the Veteran reported depression, anxiety, marked irritability, and sleep disturbances.  He consistently denied homicidal and suicidal ideations as well as hallucinations.  Notably, the April 2007 VA examiner reported that there did not appear to be any appreciable change in the Veteran's symptoms since his previous VA examination in July 2004.  All of the VA examiners reported that the Veteran's symptomatology was moderate in nature.  As such, a 50 percent disability evaluation accounts for the Veteran's symptomatology.  As such, the Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, has not been so severe as to warrant a rating in excess of 50 percent for the period on appeal.

Neither the Appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD is granted.

Entitlement to service connection for kidney disease, to include as secondary to service-connected hypertension is granted.

Entitlement to a disability rating in excess of 50 percent for service-connected PTSD is denied.  


REMAND

The Veteran died in February 2015.  The Veteran's death certificate indicates that his cause of death was metastatic adenocarcinoma of the lung.  Chronic obstructive pulmonary disease (COPD), atrial fibrillation, hypertension, diabetes mellitus, chronic kidney disease, and coronary artery disease are also listed on the death certificate as significant conditions contributing to death, but not resulting in the underlying cause of death.  Notably, the Appellant contends that the Veteran's lung cancer was due to exposure to ionizing radiation while service on nuclear submarines in service.  The claims file includes a December 2004 memorandum from the Director of Compensation and Pension Service for the Under Secretary of Health.  However, these reports address the Veteran's previous claim for laryngeal cancer.  As such, the Board finds that the claim should be referred to the Under Secretary for Benefits to obtain an opinion as to whether there is any relationship between the Veteran's lung cancer and in-service radiation exposure. 

In addition, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Appellant has not been provided a medical opinion regarding the Veteran's cause of death, therefore the Board finds that one must be obtained on remand.  

The Board notes that the claim for burial benefits is inextricably intertwined with the issue of service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of the burial benefits claim must be deferred pending resolution of the cause of death claim.

Lastly, in this decision, the Board has granted service connection for hypertension and kidney disease, disabilities for which claims were filed during the applicable appeal period.  The AOJ will assign an evaluation for these disabilities in the first instance.  Clearly, the AOJ has not had an opportunity to consider the Veteran's TDIU claim during this period in light of the Board's grants of service connection for hypertension and kidney disease.

As a result of the grants of service connection, the Veteran's combined evaluation will be adjusted which would affect whether the Veteran's combined evaluation would now satisfy the threshold minimum percentage requirements of 38 C.F.R. § 4.16(a) for TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request authorization to obtain any outstanding records pertinent to her claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).

2.  Forward the case to the VA Under Secretary for Benefits along with previous dose estimate information obtained in December 2004 to obtain an opinion as to any relationship between the Veteran's lung cancer and in-service radiation exposure.

3.  After completing the requested development, obtain a medical opinion from an appropriate clinician to determine the cause of the Veteran's death.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer was caused or aggravated by military service, to include his exposure to ionizing radiation.  The examiner must also address whether it is at least as likely as not that any service-connected disorders (notably the now-service-connected hypertension and kidney disease, in addition to PTSD) contributed to cause the Veteran's death.

4.  Assign disability evaluations for the Veteran's service-connected hypertension and kidney disease in the first instance.

5.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Appellant's claims, to include TDIU, in light of all the evidence of record.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ must consider whether referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b) (2017).  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


